                 Case 1:18-cv-01957-CRC Document 15 Filed 03/25/19 Page 1 of 2



                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD, et. al.,                                            )
                                                                   )
            Plaintiffs,                                            )
                                                                   )       Case No. 18-cv-1957
            v.                                                     )
                                                                   )
U.S. DEPARTMENT OF HOMELAND                                        )
SECURITY,                                                          )
                                                                   )
            Defendant.                                             )
                       PLAINTIFF'S CORPORATE DISCLOSURE STATEMENT
            Pursuant to Fed. R. Civ. Pro. 7.1 and LCvR 26.1 of the Local Rules of the United States

District Court for the District of Columbia, the undersigned counsel hereby certifies that Plaintiff

BuzzFeed, Inc., is a privately owned corporation. Ten percent or more of its stock is owned by

NBCUniversal Media LLC, a wholly-owned indirect subsidiary of Comcast Corporation, which

is publicly traded. No other publicly held company owns ten percent or more of its stock. 1

DATED: March 25, 2019
                                                                   Respectfully Submitted,

                                                                   /s/ Matthew V. Topic

                                                                   Attorneys for Plaintiffs

                                                                   Matthew Topic
                                                                   (E-Mail: foia@loevy.com)
                                                                   LOEVY & LOEVY
                                                                   311 N. Aberdeen, Third Floor
                                                                   Chicago, Illinois 60607
                                                                   Tel.: (312) 243-5900
                                                                   Fax: (312) 243-5902
                                                                   Bar No. IL0037




1
    Plaintiff apologizes for not filing this disclosure earlier.
         Case 1:18-cv-01957-CRC Document 15 Filed 03/25/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I, Matthew Topic, an attorney, certify that on March 25, 2019, I caused the foregoing

Plaintiff's Corporate Disclosure Statement to be served on all counsel of record via the Court's

CM/ECF system.

                                                           /s/ Matthew V. Topic




                                              -2-
